DETAILED ACTION
This Office action is in response to the amendment filed on April 29th, 2021.  Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of improving defect location accuracy comprising: grouping defects on a wafer using a processor, wherein the grouping is based on images of the wafer received at the processor from a wafer inspection tool, wherein the grouping includes associating the defects with an underlying pattern whereby the defects with a same underlying pattern in a vicinity of the defects are classified in a same group; prioritizing, using the processor, the defects within an x-direction threshold and a y-direction threshold around at least one structure on the wafer, wherein the threshold includes an area larger than the structure; binning defects at or within the x-direction threshold and the y-direction threshold around the structure as systematic defects and defects outside of the x-direction threshold or the y- direction threshold as nuisance, correcting, using the processor, a location of a defect using shape based grouping prediction of a probable defect location; comparing, using the processor, the shape based grouping prediction with a location determined by a degree of scattering of the defects around the structure on the wafer; and assigning, using the processor, a criticality to the location around the structure.
The closest prior arts of record are US 2012/0093392 (Takagi et al.) and US 2017/0206650 (the ‘650 publication). Takagi et al. discloses a method of improving defect location accuracy with most of the features of the claim (see OA dated January 29th, 2021 for detailed analysis), but fails to disclose the correcting and comparing steps. The ‘650 publication discloses a method of improving defect location accuracy that includes assigning a criticality to the defect (element 108). Neither disclose comparing, using the processor, the shape based grouping prediction with a location determined by a degree of scattering of the defects around the structure on the wafer. The same reasons for allowance apply to claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896